             Case 1:20-cv-03766 Document 1 Filed 05/15/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MARK EDWARD PARTNERS LLC,

                                           Plaintiff,
                                                              Case No.
                            v.

WILLIAM P. COSGROVE; LOCKTON INSURANCE                        DEMAND FOR JURY TRIAL
BROKERS, INC.,

                                            Defendants.




                                        COMPLAINT

       Plaintiff Mark Edward Partners LLC (“MEP”), through its counsel, Cahill Gordon &

Reindel LLP, brings this Complaint against Defendants William P. Cosgrove (“Cosgrove”) and

Lockton Insurance Brokers, Inc. (“Lockton” and collectively with Cosgrove, “Defendants”) and

states as follows:

                                 NATURE OF THE ACTION

       1.      This case arises out of Cosgrove’s blatant breach of his September 4, 2018 non-

compete and non-solicitation agreement (the “Non-Solicit/Compete Agreement,” attached as

Exhibit A hereto) with MEP, his former employer, in the course of his duties for his present

employer, Lockton to the detriment of MEP and the benefit of Cosgrove and Lockton.

       2.      MEP is an insurance brokerage firm, as is Lockton.

       3.      MEP and Lockton are direct competitors.

       4.      During Cosgrove’s tenure with MEP, which lasted from September 5, 2018 until

March 12, 2020, he was in charge of MEP’s Financial Services Unit. Cosgrove worked on several
             Case 1:20-cv-03766 Document 1 Filed 05/15/20 Page 2 of 11


                                                -2-

projects to develop new programs and bring in new clients to MEP. Cosgrove was paid a

substantial salary, $200,000 per annum, and had two subordinates assisting him who together

earned $250,000 per annum. MEP also paid for their employee benefits, overhead, burden and

expenses, including multiple trips to London by Cosgrove to develop business. In March 2020,

just as several of these projects had come or were about to come to fruition, Cosgrove abruptly

resigned from MEP and took these projects with him to Lockton.

       5.      Upon information and belief, Lockton is paying Cosgrove a substantial salary

predicated upon the business opportunities and confidential information Cosgrove usurped from

MEP.

                                              PARTIES

       6.      MEP is a New York limited liability company with its principal place of business

at 505 Park Avenue, New York, New York.

       7.      Defendant Cosgrove is a citizen of New Jersey.

       8.      Upon information and belief, Lockton is a California corporation with its principal

place of business in Kansas City, Missouri.

                                   JURISDICTION & VENUE

       9.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a) because: (1)

there is complete diversity of citizenship between MEP and Defendants; and (2) the amount in

controversy exceeds $75,000, exclusive of interest and costs.

       10.     Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events or omissions giving rise to the claim occurred in this district.

                                              FACTS

       11.     MEP is a national, full-service, boutique insurance brokerage firm.
             Case 1:20-cv-03766 Document 1 Filed 05/15/20 Page 3 of 11


                                                 -3-

       12.     Lockton represents itself as being “the world’s largest independent insurance

brokerage” firm.

       13.     MEP hired Cosgrove to head up its Financial Services Unit. In such position, he

spent hundreds of hours working on development new programs with long lead times which were

tailored to the needs of MEP’s prospective clients.

       14.     For example, for Client A, a large private equity and money management firm,

Cosgrove, while drawing a salary from MEP, along with others at MEP, developed a novel

program to provide directors and officers (“D&O”) insurance to Client A’s portfolio companies.

Cosgrove had never serviced the Client A account prior to his joining MEP. His work on the

Client A account at MEP included participation in a request for proposal process in January 2019

among multiple competitors in which MEP was determined to be the successful bidder. Cosgrove

traveled to London, at MEP’s expense, in March 2019 to negotiate the placement and wordings

for this program and developed a manuscript policy form. The work product of Cosgrove and

others at MEP on this account constituted confidential trade secret information of MEP. Cosgrove

estimated that the commission revenues to MEP for this D&O insurance program would be

approximately $500,000 per year. Upon information and belief, Cosgrove is now working on this

D&O placement for Client A while at Lockton based on the confidential trade secret information

he learned while at MEP and the substantial investment by MEP in developing the D&O program.

       15.      Also for Client A, Cosgrove was working on a program to place political risk

insurance for which he estimated that the commission revenues for MEP would be $25,000 per

quarter for the second, third and fourth quarters of 2020. This illustrates the potential of the Client

A account for additional business, which potential was lost when Cosgrove diverted the

relationship from MEP to Lockton.
             Case 1:20-cv-03766 Document 1 Filed 05/15/20 Page 4 of 11


                                               -4-

       16.     For Client B, another account for which Cosgrove never previously booked

business, MEP placed professional liability, cyber and D&O insurance, generating approximately

$25,000/year in commission revenues.        Shortly after Cosgrove left MEP, MEP received

notification that a broker of record letter was received in favor of a competitor. Upon information

and belief, that competitor is Lockton.

       17.     For Client C, another account for which Cosgrove never previously booked

business, Cosgrove while at MEP spent a great deal of time, for which he was compensated by

MEP, helping Client C raise money (listing himself as “Funding Round Advisor” in a power point

deck used to pitch prospective investors). Cosgrove estimated that the D&O and errors and

omissions insurances alone for this account would generate $125,000/year in commission

revenues, and in an email dated September 2, 2019 predicted that this would become one of MEP’s

largest accounts. Upon information and belief, Cosgrove has now diverted this relationship to

Lockton.

       18.     For Client D, Cosgrove developed a new program, at MEP’s expense, to provide

crime coverage, which was booked at MEP during September 2019, with projected commissions

of approximately $620,000.      In February 2020, Cosgrove said that commissions would be

$480,000 on the first $500 million of limits and that the account requested placement of $1 billion

in limits. MEP is due any commissions received by Lockton on this placement.

       19.     For Client E, a start-up which Cosgrove had not previously serviced, MEP

bankrolled considerable efforts to develop the account, including not only compensation of

Cosgrove and his subordinates but also two trips to London. In particular, Cosgrove worked on

developing credit and construction insurance for this account. Client E owes MEP a retainer of

$500,000, which if collected by Lockton must be remitted to MEP.
                Case 1:20-cv-03766 Document 1 Filed 05/15/20 Page 5 of 11


                                               -5-

          20.    For Client F, another account developed while Cosgrove was working for MEP,

Cosgrove again assisted the client, at MEP’s expense, to raise capital and met with the client in

London at MEP’s expense. Cosgrove projected that this account would generate in excess of

$100,000/year in commissions for D&O, errors and omissions and credit insurance. Upon

information and belief, Cosgrove and Lockton are soliciting this account.

          21.    For Clients G and H, also developed while Cosgrove was working for MEP,

Cosgrove worked on placements for errors and omissions insurance with projected commissions

of $15,000/year each. Upon information and belief, Cosgrove and Lockton are soliciting these

accounts.

          22.    The Non-Solicit/Compete Agreement specifically included a non-exhaustive list of

“Confidential Information” which included, among other things, the identity of MEP’s past,

present and prospective clients, its distribution networks, pricing and premium information relating

to clients, identity of underwriters from which MEP obtains coverages, the terms and conditions

of such coverages, types of insurance purchased by clients, transactions in which clients are

engaged or are considering engaging and MEP’s business strategies.

          23.    Upon learning of Cosgrove’s employment with Lockton, MEP through its counsel

sent a letter, dated March 16, 2020, to Cosgrove, copied to the United States General Counsel of

Lockton Companies (upon information and belief the parent of Lockton), reminding Cosgrove of

his obligations under the Non-Solicit/Compete Agreement and enclosing a copy thereof. This

letter specifically named clients, including, without limitation, Clients A through H, which

Cosgrove directly or indirectly is precluded from soliciting and servicing for a twelve-month

period.
                 Case 1:20-cv-03766 Document 1 Filed 05/15/20 Page 6 of 11


                                                  -6-

           24.    Following the March 16, 2020 letter, MEP learned that Cosgrove had solicited at

least one account of MEP, Client B. MEP through its counsel sent another letter, dated March 20,

2020, to the United States General Counsel of Lockton Companies demanding that Lockton cease

and desist from approaching any MEP clients and requesting that Lockton place a document

destruction hold on all emails and documents constituting or reflecting communications with MEP

clients.

                                           COUNT ONE
                               (Breach of Contract Against Cosgrove)

           25.    MEP incorporates the above allegations as if fully set forth herein.

           26.    By virtue of the foregoing conduct, Cosgrove has violated the Non-Solicit/Compete

Agreement.

           27.    The Non-Solicit/Compete Agreement is valid and enforceable under New York

law.

           28.    Pursuant to the Non-Solicit/Compete Agreement, Cosgrove agreed that for a period

of 12 months after termination of his employment with the Company he would not directly or

indirectly perform services competitive with those of the Company or similar to any services he

performed while an employee of the Company for any customer, client or prospective customer or

client of the Company for which Cosgrove had access to Confidential Information during the 12

months prior to his date of termination (“MEP Accounts”). Cosgrove flatly breached this

Agreement.

           29.    As a consequence of Cosgrove’s breaches of the Non-Solicit/Compete Agreement,

MEP seeks actual, incidental, compensatory and consequential damages, along with reasonable

attorneys’ fees and costs, in an amount to be determined at trial but no less than the greater of (a)

a multiple of twice the annual commission revenues received by Lockton as respects MEP
             Case 1:20-cv-03766 Document 1 Filed 05/15/20 Page 7 of 11


                                                 -7-

Accounts, or (b) the sum of all compensation (including salary and benefits), overhead, burden

and expenses paid to Cosgrove and his two subordinates during the period of Cosgrove’s

employment with MEP, in each case plus interest and reasonable attorneys’ fees and costs.

                                          COUNT TWO
                             (Tortious Interference Against Lockton)

       30.       MEP incorporates the above allegations as if fully set forth herein.

       31.       As a result of retaining Cosgrove, Lockton became familiar with the business

relationships that existed between MEP and the MEP Accounts.

       32.       Upon information and belief, Lockton used MEP’s Confidential Information and

trade secrets obtain from Cosgrove in violation of the Non-Solicit/Compete Agreement to solicit

the MEP Accounts and interfere with MEP’s rights under the Non-Solicit.Compete Agreement

and MEP’s contractual and other prospective economic relationships with clients.

       33.       Upon information and belief, Lockton in retaining Cosgrove and unlawfully

exploiting his knowledge of MEP Confidential Information and trade secrets sought to obtain an

unfair advantage in its competition with MEP and to damage or injure MEP’s business, goodwill,

reputation and standing in the marketplace.

       34.       Notwithstanding Lockton’s awareness of the Non-Solicit/Compete Agreement

(forwarded to it by MEP on March 16, 2020), Lockton intentionally, with malice, and without

privilege or justification, interfered with MEP’s contractual and prospective economic

relationships with MEP Accounts, including upon information and belief, without limitation,

Clients A though H, using unfair or improper means and with the intent to interfere with such

relationships.

       35.       MEP possesses a protectable interest in its relationships with clients and

prospective clients in that it has a reasonable expectation of their continued association with MEP.
             Case 1:20-cv-03766 Document 1 Filed 05/15/20 Page 8 of 11


                                                -8-

       36.     As a consequence of Lockton’s unlawful conduct, MEP seeks actual, incidental,

compensatory (not less than a multiple of twice the annual commission revenues received by

Lockton as respects MEP Accounts), punitive and consequential damages, along with reasonable

attorneys’ fees and costs, in an amount to be determined at trial.

                                       COUNT THREE
                             (Unjust Enrichment Against Lockton)

       37.     MEP incorporates the above allegations as if fully set forth herein.

       38.     Lockton has unlawfully usurped MEP’s business and opportunities with Clients A

through H after MEP funded the investment necessary to develop such business and opportunities

and bring them near to fruition.

       39.     Lockton in retaining Cosgrove and permitting him to solicit and service Clients A

through H seeks to step in at the last minute, after most or all of the development work has been

done, and reap the rewards of MEP’s efforts.

       40.     As a consequence of Lockton’s inequitable conduct, MEP seeks actual, incidental,

compensatory and consequential damages, along with reasonable attorneys’ fees and costs, in an

amount to be determined at trial but no less than the greater of (a) a multiple of twice the annual

commission revenues received by Lockton as respects MEP Accounts, or (b) the sum of all

compensation (including salary and benefits), overhead, burden and expenses paid to Cosgrove

and his two subordinates during the period of Cosgrove’s employment with MEP, in each case

plus interest and reasonable attorneys’ fees and costs.

                                     COUNT FOUR
             (Misappropriation of Trade Secrets Against Cosgrove and Lockton)

       41.     MEP incorporates the above allegations as if fully set forth herein.
             Case 1:20-cv-03766 Document 1 Filed 05/15/20 Page 9 of 11


                                                -9-

       42.     By virtue of his employment with MEP, Cosgrove had access to Confidential

Information and trade secrets of MEP, including, but not limited to, the identity of MEP’s clients

and prospective clients, the details of the products and services developed for those clients, the

available markets for the insurances, MEP’s strategies, etc. This information is not generally

known to competitors of MEP, The concepts have been developed by MEP over many months

and reflect hundreds of hours of work and the expenditure of substantial financial resources

invested in generating and assisting MEP’s clients and prospective clients. Pursuant to the Non-

Solicit/Compete Agreement, Cosgrove was obligated to hold such information confidential in a

fiduciary capacity for the benefit of MEP.

       43.     Cosgrove and Lockton were aware that the information as described above is

confidential, was acquired under circumstances giving rise to a duty to maintain its secrecy, was

developed or acquired by MEP at great expense and effort, has been maintained as confidential

and is not generally available to MEP’s competitors, would provide significant benefit to Lockton

to the detriment of MEP.

       44.     Defendants’ misappropriation of MEP’s Confidential Information and trade secrets

has been willful and malicious because, upon information and belief, this was the basis for Lockton

retaining Cosgrove.

       45.     As a consequence of Cosgrove’s and Lockton’s inequitable conduct, MEP seeks

actual, incidental, compensatory, punitive and consequential damages, along with reasonable

attorneys’ fees and costs, in an amount to be determined at trial but no less than the greater of (a)

a multiple of twice the annual commission revenues received by Lockton as respects MEP

Accounts, or (b) the sum of all compensation (including salary and benefits), overhead, burden
             Case 1:20-cv-03766 Document 1 Filed 05/15/20 Page 10 of 11


                                               - 10 -

and expenses paid to Cosgrove and his two subordinates during the period of Cosgrove’s

employment with MEP, in each case plus interest and reasonable attorneys’ fees and costs.

                                       COUNT FIVE
                     (Unfair Competition Against Cosgrove and Lockton)

       46.     MEP incorporates the above allegations as if fully set forth herein.

       47.     By misappropriating MEP’s Confidential Information and trade secrets, and upon

information and belief by making this the predicate for Cosgrove’s retention by Lockton, Lockton

is gaining an unfair advantage in competing with MEP. Such competition is based on Cosgrove’s

violation of the Non-Solicit/Compete Agreement and his unique knowledge of the products and

services developed for Clients A through H. Accordingly, Cosgrove and Lockton are affecting the

marketplace by orchestrating and interfering with MEP’s legitimate business expectancies.

       48.     MEP seeks actual, incidental, compensatory, punitive and consequential damages,

along with its reasonable attorneys’ fees and costs.

                                        COUNT SIX
                        (Breach of Duty of Loyalty Against Cosgrove)

       49.     MEP incorporates the above allegations as if fully set forth herein.

       50.     At all times during his employment with MEP, Cosgrove owed MEP a duty of

loyalty and, among other things, a duty to maintain the secrecy of MEP’s Confidential Information

and trade secrets.

       51.     Upon information and belief, Cosgrove during his tenure at MEP marketed himself

and his services to Lockton and perhaps others on the basis that he could deliver to his prospective

new employer the consummation of the transactions on which he was working at MEP to the

detriment of MEP.
             Case 1:20-cv-03766 Document 1 Filed 05/15/20 Page 11 of 11


                                               - 11 -

       52.     Cosgrove willfully and intentionally breached his duty of loyalty to MEP by

engaging the such conduct in conscious disregard of MEP’s rights.

       53.     MEP seeks actual, incidental, compensatory, punitive and consequential damages,

along with its reasonable attorneys’ fees and costs.

                                    PRAYER FOR RELIEF

       WHEREFORE, MEP demands the following relief:

       1.      Actual compensatory, incidental and consequential damages in an amount to be

               proven at trial;

       2.      Punitive damages in an amount to be proven at trial due to Defendants’ willful and

               malicious conduct;

       3.      Costs and expenses incurred herein, including reasonable attorneys’ fees and

               interest; and

       4.      Any other relief the Court deems appropriate and proper.

Dated: May 15, 2020



                                                        Respectfully submitted,

                                                        /s/ Thorn Rosenthal

                                                        THORN ROSENTHAL
                                                        CAHILL GORDON & REINDEL LLP
                                                        80 Pine Street, 17th Fl.
                                                        New York, NY 10005
                                                        Phone: (212) 701-3000
                                                        trosenthal@cahill.com
